DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 1/19/2021 are acknowledged.  Claims 1 and 25 are amended; claims 10, 12, 14, 18-19 and 23-24 are canceled; claims 1-9, 11, 13, 15-17, 20-22 and 25 are pending; claims 13, 15-17 and 20 are withdrawn; claims 1-9, 11, 21-22 and 25 have been examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  
x in line 10 has the x subscripted whereas in the rest of claim 1 and the other claims the x is not subscripted.  The term should be replaced with “NOx” to be consistent with the rest of the claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, 21-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7 and 9 of U.S. Patent No. 10533154 (herein ‘154) in view of Lananan et al., 2014, published online 7/17/2014 (cite U, PTO-892, 3/2/2020; herein “Lananan”) in view of Wang et al., CN103805514 (Google machine translation, cite V, PTO-892, 3/2/2020; herein “Wang”. NOTE: CN103805514 is foreign patent document cite 1, IDS, 9/24/2019) in light of Sullivan et al., 2010 (cite X, PTO-892, 3/2/2020; herein “Sullivan”).
Claim 1 of ‘154 recites a method of cultivating microalgae and denitrating an industrial waste gas, comprising: (1) a cultivation step of cultivating microalgae in a microalgae suspension, wherein the microalgae suspension comprises a microalgae strain, one or more of a nitrogen source, a phosphorus source, and a carbon source, 
Hence, the claims of ‘154 make obvious a method of cultivating microalgae comprising washing an industrial waste gas using an absorption solution comprising 0.5 mass% to 58 mass% of nitric acid and 0.001 mass% to 25 mass% of hydrogen peroxide to obtain a NOx immobilized nutrient stream; preparing a microalgae suspension; adding the NOx immobilized nutrient stream to the microalgae suspension; wherein the industrial waste gas comprises NOx, wherein the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof, because claim 2 of ‘154 recites that the NOx immobilized nutrient stream is produced by a wet denitration process using an absorption solution consisting of 0.5 m %-58 m % of nitric acid, 0.001 m %-25 m % of hydrogen peroxide and claim 5 recites that the nitrogen source is in the form of an alkali nitrate and/or an alkali nitrite.
Instant claim 1 differs from the method made obvious by the claims of ‘154 in that the method made obvious by the claims of ‘154 does not recite adding effective microorganisms (EM) to the microalgae suspension nor that the amount of nitrogen source, calculated as nitrogen atoms, is 10-300 mmol/L.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by the claims of ‘154 wherein the microalgae suspension comprises EM and the amount of nitrogen is 10 – 300 mmol/L in view of the disclosures of Lananan and Wang.
Aquaculture wastewater of L. calcarifer”, Table 1; p. 129, “2.6. Bioremediation of aquaculture wastewater”) and Effective Microorganisms (i.e. “EM”, Abst.) wherein the EM microorganisms symbiotically grow with the microalgae because the EM microorganisms produce CO2 and consume O2 while the microalgae consume CO2 and produce O2 while both simultaneously degrade organic matter (Abst.) reducing the requirement for aeration of the culture (p. 128, ¶1).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include EM microorganisms in the method for cultivating microalgae made obvious by the claims of ‘154 because inclusion of EM microorganisms in the culture would reduce the requirement for aeration of the culture and allow the microalgae and EM microorganisms to grow symbiotically.  The EM microorganisms taught by Lananan specifically comprise the original formulation of Effective Microorganisms (EM-1) taught by the originator of the concept, Dr. Teruo Higa (p. 128, first full ¶; p. 128, “2.2. Activation of Effective Microorganisms, EM-1”), wherein the EM formulation comprises lactic acid bacteria (e.g. Lactobacillus), yeasts, photosynthetic bacteria and Actinomyces (Ibid.).  Sullivan is cited as evidence that Actinomyces are gram positive filamentous bacteria (Abst.).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the EM microorganisms included in the culture to reduce the requirement for aeration of the culture and to allow the microalgae and EM microorganisms to grow symbiotically could comprise photosynthetic bacteria, Lactobacillus, yeast, gram-positive Actinomyces and filamentous bacteria because Lananan teaches that the EM formulation comprises lactic acid bacteria (e.g. Lactobacillus), yeast, photosynthetic bacteria, and Actinomyces wherein the Actinomyces are gram-positive, filamentous bacteria.
Neither the claims of ‘154 nor Lananan teach that the concentration of nitrogen in the NOx nutrient source is 10-300 mmol/L or 20-200 mmol/L; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the concentration of nitrogen in the NOx nutrient source to be in the range of 10-300 mmol/L or 20-200 mmol/L in view of the teachings of Wang.
Wang teaches that industrial smoke NOx is added to the microalgae culture as a feed supplement wherein the supplement, i.e. NOx immobilized nutrient stream, comprises NaNO2 at 15-30 g/L (p. 1, last ¶).  15 g/L of NaNO2 comprises 220 mmol/L of nitrogen containing compounds in the NOx immobilized nutrient stream, calculated based on nitrogen atoms; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the process made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang to comprise 220 mmol/L of nitrogen containing compounds in the NOx immobilized nutrient stream because Wang teaches culturing microalgae with a NOx immobilized nutrient stream comprising 220 mmol/L of nitrogen containing compounds suitably cultivates the microalgae and denitrifies the NOx compounds.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang comprising washing an industrial waste gas x using an absorption solution comprising 0.5 mass% to 58 mass% of nitric acid and 0.001 mass% to 25 mass% of hydrogen peroxide to obtain a NOx immobilized nutrient stream; preparing a microalgae suspension; adding the NOx immobilized nutrient stream to the microalgae suspension, wherein the industrial waste gas comprises NOx, wherein the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof, adding effective microorganisms (EM) to the microalgae suspension, wherein the EM bacteria comprises photosynthetic bacteria, Lactobacillus, yeast, gram-positive actinomyces, and filamentous bacteria, wherein the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof and an amount of nitrogen source, calculated as nitrogen atoms, is 220 mmol/L with a reasonable expectation of success, because claim 2 of ‘154 recites that the NOx immobilized nutrient stream is produced by a wet denitration process using an absorption solution consisting of 0.5 m %-58 m % of nitric acid, 0.001 m %-25 m % of hydrogen peroxide, claim 5 of ‘154 recites that the nitrogen source is in the form of an alkali nitrate and/or an alkali nitrite, Lananan teaches including EM microorganisms in the method for cultivating microalgae made obvious by the claims of ‘154 because inclusion of EM microorganisms in the culture would reduce the requirement for aeration of the culture and allow the microalgae and EM microorganisms to grow symbiotically and Wang teaches that the NOx immobilized nutrient stream can comprise 220 mmol/L of nitrogen containing compounds, calculated based on nitrogen atoms; therefore, instant claim 1 is prima facie obvious.
Regarding instant claims 2-4, Lananan teaches that the microalgae is a Chlorella species (Title, p. 128, “2.3. Propagation of marine microalgae, Chlorella sp.”) and Wang Chlorella vulgaris (pp. 4-5, Embodiment 2); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the microalgae is a Chlorella species; therefore, instant claims 2-4 are prima facie obvious.
Regarding instant claims 5 and 21, claim 1 of ‘154 teaches that the culture comprises a carbon source, Lananan teaches the introduction of molasses as a carbon source to the cultivation of the microalgae (p. 128, “2.2. Activation of Effective Microorganisms, EM-1”) and Wang teaches nutrient streams comprising glucose which are fed to the microalgae culture (Abst.; p. 4, embodiment 1, feed supplement liquid 1).  Claim 5 recites that the organic carbon source is added to the NOx nutrient stream which is fed to the microalgae culture whereas Lananan and Wang both teach that the organic carbon source is added directly to the microalgae culture; however, any order of addition of components to a composition is prima facie obvious absent compelling evidence to the contrary (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the organic carbon source comprises glucose and is added to the immobilized NOx nutrient stream; therefore, instant claims 5 and 21 are prima facie obvious.
Regarding claim 6, Wang teaches that the glucose concentration in the culture is maintained at 10 to 30 g/L (p. 3, step 3); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prima facie obvious.
Regarding claim 7, Lananan teaches that the EM microorganisms are at a concentration of 5.24 x 106 – 9.14 x 109 CFU/mL (p. 129, “2.5. Spectrophotometric analysis of microbial biomass”) and teaches that 1 to 3 mls were added per culture (Table 2) wherein the cultures were with a 2L working volume (p. 133, “4.4. Ammonia and phosphorus removal”); thus, the cultures of Lananan comprise 2.62 x 106 (5.24 x 106 CFU/ml x 1 ml per 2L) to 1.37 x 1010 (9.14 x 109 CFU/ml x 3 ml per 2L) cells per liter of microalgae suspension.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the EM bacteria is added in an amount of 2.62 x 106 to 1.37 x 1010 cells per liter of microalgae suspension; therefore, instant claim 7 is prima facie obvious.
Regarding claims 8 and 9, claim 1 of ‘154 teaches that the pH of the culture is 6-11 and Lananan teaches that the microalgae were cultured at 25 °C with 3350 lumen illumination intensity (p. 128, “2.3. Propagation of marine microalgae, Chlorella sp.”; p. 129, “2.6. Bioremediation of aquaculture wastewater”); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the temperature is 25 °C, the prima facie obvious.
Regarding instant claim 11, claim 1 of ‘154 teaches that the culture comprises a nitrogen source, a phosphorous source and a carbon source, claim 5 of ‘154 teaches that the nitrogen source can be a salt, claim 6 teaches that the nitrogen is an alkali nitrate and/or alkali nitrite, claim 9 of ‘154 teaches that the pH of the culture can be adjusted by adding nitric acid and/or nitrous acid and Wang teaches supplying the microalgae culture with nutrient streams for an organic carbon source (feed supplement liquid 1), a nitrogen source (feed supplement liquid 2) and a phosphorous source (feed supplement liquid 3) wherein the nitrogen source comprises NaNO3 and NaNO2 (i.e. in the form of alkali nutrient salts) (Wang, p. 3).  Instant claim 11 recites that the nutrient stream comprises a nitrogen source, a phosphorous source and a carbon source while Wang recites the different sources being separate nutrient streams added to the microalgae culture; however, any order of addition of components to a composition is prima facie obvious absent compelling evidence to the contrary (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the nutrient streams are added together before adding them to the microalgae culture because any order of addition of components to a composition is prima facie obvious, wherein the nitrogen source is in the form of an alkali salt and wherein the pH of the microalgae suspension is adjusted with nitric acid, nitrous acid, or a mixture thereof therefore, instant claim 11 is prima facie obvious.
prima facie obvious.
Regarding instant claim 25, Lananan teaches that the NOx nutrient source comprises 12.22 ± 0.58 mg/L nitrate (NO3-) and 0.125 ± 0.25 mg/L nitrite (NO2-) ions (p. 128, “2.1. Aquaculture wastewater of L. calcarifer”) which is 0.2 mmol/L nitrogen (NO2- = 46.005 mg/mmol; NO3- = 62.004 mg/mmol; 0.125 mg/L NO2-/46.005 mg/mmol = 0.003 mmol/L; 12.22 mg/L NO3-/62.004 mmol/L = 0.197; 0.003 mmol/L + 0.197 mmol/L = 0.2 mmol/L).  Wang teaches the NOx immobilized nutrient stream comprises NaNO2 at 15-30 g/L (p. 1, last ¶).  15 g/L of NaNO2 comprises 220 mmol/L.  Because Lananan teaches successful microalgae cultivation and denitrification of NOx compounds wherein the NOx immobilized nutrient stream comprises 0.2 mmol nitrogen/L and Wang teaches successful microalgae cultivation and denitrification of NOx compounds wherein the NOx immobilized nutrient stream comprises 220 mmol nitrogen/L, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the NOx immobilized nutrient stream comprises any amount of nitrogen between 0.2 and 220 mmol/L with a reasonable expectation of successful microalgae cultivation and denitrification of NOx compounds because Lananan teaches successful microalgae cultivation and denitrification of NOx compounds with 0.2 mmol/L and Wang teaches prima facie obvious.

Claim Rejections - 35 USC § 112
The rejection of claims 1-12 and 21-25 under 35 U.S.C. § 112(a), as set forth at pp. 2-3 of the previous Office Action is moot regarding claims 10, 12 and 23-24 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-12 and 21-25 under 35 U.S.C. § 112(b), as set forth at p. 4 of the previous Office Action is moot regarding claims 10, 12 and 23-24 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-11, 21 and 23-25 under 35 U.S.C. § 103(a) over Lananan et al., 2014, published online 7/17/2014 (cite U, PTO-892, 3/2/2020; herein “Lananan”) in view of Wang et al., CN103805514 (Google machine translation, cite V, PTO-892, 3/2/2020; herein “Wang”. NOTE: CN103805514 is foreign patent document cite 1, IDS, 9/24/2019) and Kliphuis, 2010 (cite X, PTO-892, 11/21/2018; herein “Kliphuis”) in light of Sullivan et al., 2010 (cite X, PTO-892, 3/2/2020; herein “Sullivan”) as set forth at pp. 4-13 of the previous Office Action is moot regarding claims 10 and 23-24 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-11 and 21-25 under 35 U.S.C. § 103(a) over Lananan in view of Wang, Kliphuis and Hazlebeck et al., US 8262776, issued 9/11/2012 (cite A, PTO-892, 3/2/2020; herein “Hazlebeck”) in light of Sullivan as set forth at pp. 15-17 of the previous Office Action is moot regarding claims 10 and 23-24 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-10 and 21 under 35 U.S.C. § 103(a) over Borde et al., 2003 (cite U, PTO-892, 11/21/2018; herein “Borde”) in view of Guozhong, CN 101082024, published 12/5/2007 (machine translation, cite W, PTO-892, 11/21/2018; herein “Guozhong”) and Higa et al., 1994 (cite U, p. 2, PTO-892, 3/2/2020; herein “Higa”) in light of Sullivan as set forth at pp. 19-23 of the previous Office Action is moot regarding claim 10 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-11 and 21 under 35 U.S.C. § 103(a) over Borde in view of Guozhong, Higa and Kliphuis, 2010 (cite X, PTO-892, 11/21/2018; herein “Kliphuis”) in light of Sullivan as set forth at pp. 23-24 of the previous Office Action is moot regarding claim 10 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lananan et al., 2014, published online 7/17/2014 (cite U, PTO-892, 3/2/2020; herein “Lananan”) in view of Wang et al., CN103805514 (Google machine translation, cite V, PTO-892, 3/2/2020; herein “Wang”. NOTE: CN103805514 is foreign patent document cite 1, IDS, 9/24/2019) and Koppe et al., WO 97/31700 (EPO machine translation, cite W, PTO-892, 3/2/2020; herein “Koppe”.  NOTE: WO 97/31700 is the international equivalent of DE19607389, foreign patent document cite 3, IDS, 9/24/2019) in light of Sullivan et al., 2010 (cite X, PTO-892, 3/2/2020; herein “Sullivan”).
Lananan teaches processes for cultivating microalgae comprising cultivating the microalgae with a NOx immobilized (i.e. nitrate and nitrite salts) nutrient source (p. 127, “Introduction”, ¶1; p. 128, “2.1. Aquaculture wastewater of L. calcarifer”, Table 1; p. 129, “2.6. Bioremediation of aquaculture wastewater”) and Effective Microorganisms (i.e. “EM”, Abst.) wherein the EM is specifically the original formulation of Effective Microorganisms (EM-1) taught by the originator of the concept, Dr. Teruo Higa (p. 128, first full ¶; p. 128, “2.2. Activation of Effective Microorganisms, EM-1”), wherein the EM formulation comprises lactic acid bacteria (e.g. Lactobacillus), yeasts, photosynthetic bacteria and Actinomyces (Ibid.).  Sullivan is cited as evidence that Actinomyces are gram positive filamentous bacteria (Abst.).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the EM formulation used by Lananan comprises photosynthetic bacteria, Lactobacillus, yeast, gram-positive Actinomyces and filamentous bacteria because Lananan teaches Lactobacillus), yeast, photosynthetic bacteria, and Actinomyces wherein the Actinomyces are gram-positive, filamentous bacteria.
The process set forth in independent claim 1 comprises preparing a microalgal solution, adding the NOx nutrient stream to the microalgae suspension and adding EM bacteria to the microalgae suspension; while Lananan teaches adding the microalgae to the NOx nutrient source then adding the EM microorganisms (p. 129, “2.6. Bioremediation of aquaculture wastewater”); however, any order of addition of components to a composition is prima facie obvious absent compelling evidence to the contrary (MPEP 2144.04 (IV) (C)); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice a method of cultivating microalgae comprising preparing a microalgal solution, adding the NOx nutrient source to the microalgae suspension and adding EM microorganisms to the microalgae suspension wherein the EM microorganisms comprise photosynthetic bacteria, Lactobacillus, yeast, gram-positive Actinomyces, and filamentous bacteria.
Lananan teaches the addition of an immobilized NOx nutrient source for the cultivation of microalgae, but doesn’t specifically recite that the NOx nutrient source is a nutrient stream.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to implement the NOx nutrient source as a nutrient stream in the process made obvious by Lananan as taught by Wang.
Wang, like Lananan, teaches methods of cultivating microalgae (Abst.) wherein the immobilized NOx nutrient source is an immobilized NOx nutrient feed supplement 3-) and nitrite (NO2-) salts (p. 2, “Background Technology”, ¶3; p. 3, ¶1, “feed supplement liquid 2”), i.e. wherein the industrial waste gas comprises NOx and the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang wherein the NOx nutrient source is supplied as a nutrient stream with a reasonable expectation of success because Wang teaches that microalgae can be cultivated when the NOx nutrient source is supplied as a nutrient stream.
Both Lananan (p. 127, “Introduction”, ¶1; p. 128, “2.1. Aquaculture wastewater of L. calcarifer”, Table 1; p. 129, “2.6. Bioremediation of aquaculture wastewater”) and Wang (p. 2, “Background Technology”, ¶3; p. 3, ¶1, “feed supplement liquid 2”) teach that the NOx nutrient source comprises nitrate (NO3-) and nitrite (NO2-) ions; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the NOx nutrient source to comprise nitrate (NO3-) and nitrite (NO2-) ions.
Lananan teaches that the NOx nutrient source comprises 12.22 ± 0.58 mg/L nitrate (NO3-) and 0.125 ± 0.25 mg/L nitrite (NO2-) ions (p. 128, “2.1. Aquaculture wastewater of L. calcarifer”) which is 0.2 mmol/L nitrogen (the molecular weight of NO2- = 46.005 mg/mmol; the molecular weight of NO3- = 62.004 mg/mmol; 0.125 mg/L NO2-/46.005 mg/mmol = 0.003 mmol/L; 12.22 mg/L NO3-/62.004 mmol/L = 0.197; 0.003 mmol/L + 0.197 mmol/L = 0.2 mmol/L).

Wang teaches that industrial smoke NOx is added to the microalgae culture as a feed supplement wherein the supplement, i.e. NOx immobilized nutrient stream, comprises NaNO2 at 15-30 g/L (p. 1, last ¶).  15 g/L of NaNO2 comprises 217 mmol/L of nitrogen containing compounds in the NOx immobilized nutrient stream, calculated based on nitrogen atoms (the molecular weight of NaNO2 = 68.996 mg/mmol; 15000 mg/L NaNO2/68.996 mg/mmol = 217 mmol/L); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang wherein the NOx immobilized nutrient stream comprises any amount of nitrogen between 0.2 and 217 mmol/L with a reasonable expectation of successful microalgae cultivation and denitrification of NOx compounds because Lananan teaches successful microalgae cultivation and denitrification of NOx compounds with 0.2 mmol/L and Wang teaches successful microalgae cultivation and denitrification of NOx compounds with 217 mmol/L of NOx nitrogen.  NOTE: A range can be disclosed by multiple prior art references, see MPEP 2144.05 (I).
Wang teaches that the nitrogen salt nutrient stream (i.e. immobilized NOx nutrient stream) can be NOx salts obtained from industrial smoke (i.e. an industrial waste gas) (p. 2, “Summary of the invention”, ¶2; p. 3, step 4; p. 3, next to last ¶; Figs. 
Koppe teaches the absorption of nitrogen oxides (i.e. immobilization of NOx gases) from industrial waste gas (Description, ¶1-2) by a method comprising contacting the gas with an aqueous solution comprising 2 – 20 mass% nitric acid and 0.2 – 2 mass% hydrogen peroxide (i.e. washing an industrial waste gas with an absorption solution comprising 0.5 – 58 mass% nitric acid and 0.001 – 25 mass% hydrogen peroxide) (Description, ¶5; claim 1); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to produce nitrate and nitrite salts from industrial waste gas (i.e. immobilized NOx salts from industrial waste gas) and to use the immobilized NOx salts from industrial waste gas in the nitrogen nutrient stream in the method of culturing microalgae made obvious by Lananan in view of Wang because Wang teaches using NOx salts obtained from an industrial waste gas as the immobilized NOx in the nitrogen salt nutrient stream and Koppe teaches producing such NOx salts from an industrial waste gas by contacting the gas with an aqueous solution comprising  2 – 20 mass% nitric acid and 0.2 – 2 mass% hydrogen peroxide.
Thus, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating Lactobacillus, yeast, gram-positive Actinomyces, and filamentous bacteria, wherein the industrial waste gas comprises NOx, wherein the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof and the amount of nitrogen source, calculated as nitrogen atoms, can be 0.2 - 217 mmol/L with a reasonable expectation of success because Lananan teaches cultivating microalgae with the claimed EM microorganisms and a NOx immobilized nutrient source comprising NO3- and NO2- which can be at 0.2 mmol/L nitrogen, Wang teaches that the NOx nutrient source can be supplied as a nutrient stream, can comprise 217 mmol/L of nitrogen containing compounds in the NOx immobilized nutrient stream and can be obtained from industrial smoke and Koppe teaches the absorption of NOx compounds from industrial waste gas with a solution comprising 2 – 20 mass% nitric acid and 0.2 – 2 mass% hydrogen peroxide; therefore, claims 1 and 25 are prima facie obvious.
Regarding claims 2-4, Lananan teaches that the microalgae is a Chlorella species (Title, p. 128, “2.3. Propagation of marine microalgae, Chlorella sp.”) and Wang teaches that the microalgae can be Chlorella vulgaris (pp. 4-5, Embodiment 2); hence, a Chlorella species; therefore, claims 2-4 are prima facie obvious.
Regarding claims 5 and 21, Lananan teaches the introduction of molasses as a carbon source to the cultivation of the microalgae (p. 128, “2.2. Activation of Effective Microorganisms, EM-1”) and Wang teaches nutrient streams comprising glucose which are fed to the microalgae culture (Abst.; p. 4, embodiment 1, feed supplement liquid 1).  Claim 5 recites that the organic carbon source is added to the NOx nutrient stream which is fed to the microalgae culture whereas Lananan and Wang both teach that the organic carbon source is added directly to the microalgae culture; however, any order of addition of components to a composition is prima facie obvious absent compelling evidence to the contrary (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by Lananan in view of Wang and Koppe wherein the organic carbon source comprises glucose and is added to the immobilized NOx nutrient stream; therefore, claims 5 and 21 are prima facie obvious.
Regarding claim 6, Wang teaches that the glucose concentration in the culture is maintained at 10 to 30 g/L (p. 3, step 3); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang and Koppe wherein the prima facie obvious.
Regarding claim 7, Lananan teaches that the EM microorganisms are at a concentration of 5.24 x 106 – 9.14 x 109 c.f.u./mL (p. 129, “2.5. Spectrophotometric analysis of microbial biomass”) and teaches that 1 to 3 mls were added per culture (Table 2) wherein the cultures were a 2L working volume (p. 133, “4.4. Ammonia and phosphorus removal”); thus, the cultures of Lananan comprise 2.62 x 106 (5.24 x 106 CFU/ml x 1 ml per 2L) to 1.37 x 1010 (9.14 x 109 CFU/ml x 3 ml per 2L) cells per liter of microalgae suspension.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang and Koppe wherein the EM microorganisms are added at a concentration of 2.6 x 106 - 1.4 x 1010 cells per liter of microalgae suspension with a reasonable expectation of success; therefore, claim 7 is prima facie obvious.
Regarding claims 8 and 9, Lananan teaches that the microalgae were cultured at 25 °C with 3350 lumen illumination intensity (p. 128, “2.3. Propagation of marine microalgae, Chlorella sp.”; p. 129, “2.6. Bioremediation of aquaculture wastewater”) wherein the pH ranged from 4.4 to 7.5 (p. 130, “3.3. Dissolved oxygen and pH”) with Lananan teaching that higher pH shifts the equilibrium away from toxic ammonia concentrations (p. 132, “4.3. Dissolved oxygen and pH”).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang and Koppe wherein the microalgae are cultivated at a temperature of 25 °C with 3350 lux prima facie obvious.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 7-9 and 12 regarding the rejection under 35 U.S.C. § 112(a) and the rejections under 35 U.S.C. § 103 over Borde in view of Guozhong and Higa in light of Sullivan and over Borde in view of Guozhong, Higa and Kliphuis in light of Sullivan are moot as the rejections have been withdrawn.
Applicant argues that Lananan is improper as the primary reference because Lananan allegedly does not teach that addition of EM microorganisms increases the growth of the microalgae and that Lananan’s cultivation of microalgae and EM microorganisms does not improve ammonia removal (pp. 10-11).  The arguments are moot because the claimed method is neither drawn to increasing the proliferation of microalgae by the inclusion of EM microorganisms nor drawn to removing ammonia.  The instant claims are drawn to cultivating microalgae which Lananan clearly discloses.  There is no limitation to the claimed method requiring the cultivating of the microalgae to comprise proliferation of the algae and certainly no limitation that the addition of the EM microorganisms increases the proliferation of the microalgae; however, Lananan clearly shows that the microalgae proliferate in the cultivation of the microalgae with EM microorganisms as seen is Fig. 2b (provided by Applicant on p. 11 of the Remarks).  
Applicant argues that it would be impossible for the absorption solution of Koppe to absorb 300-450 g/L of NaNO2 (pp. 12-16).  The argument is moot because the claimed method is not drawn to absorbing 300-450 g/L of NaNO2 directly with the absorption solution.  There is no solution comprising 300-450 g/L of NaNO2 relied on in the rejection and the claims do not require the NOx immobilized nutrient stream to be the absorption solution.  The claims require the NOx compounds to be obtained by washing an industrial waste gas with an absorption solution comprising 0.5 mass% to 58 mass% of nitric acid and 0.001 mass% to 25 mass% of hydrogen peroxide, not to adding the absorption solution to the culture as a nutrient stream.  The embodiment of Wang relied on in the rejection uses a solution of 15-30 g/L of NaNO2 as the feed supplement liquid, i.e. NOx immobilized nutrient stream, not a solution of 300-450 g/L of NaNO2.  Applicant argues that Wang does not capture the NOx compounds from industrial smoke in an absorption solution but rather Wang purchased the NOx compounds absorbed from industrial smoke (pp. 12-14).  This argument is moot because, as stated above, the claims do not limit the NOx immobilized nutrient stream to being the absorption solution but merely require that the NOx immobilized nutrients are obtained from washing an industrial gas with the absorption solution.
Applicant argues that the absorption solution of Koppe would not be of sufficient concentration to be the NOx immobilized nutrient stream in Wang (pp. 12-15).  Wang clearly does not require their NOx immobilized nutrient stream to be an absorption solution with which industrial gases were washed because, as argued by Applicant on 
Applicant argues that the feed supplement in Wang is 300-450 g/L NaNO2 (p. 15).  The embodiment of Wang relied on in the rejection uses a feed supplement comprising 15-30 g/L NaNO2 (p. 1, last ¶); hence, Applicant’s argument is unpersuasive.  Applicant argues that said cite of Wang is not teaching the feed supplement but is teaching the concentration in the cultivation media (p. 15) and provide a citation from Wang, presumably to support their position; however, the citation is completely illegible (p. 15, line 17).  Applicant’s argument is unpersuasive because the passage (p. 1, last ¶) recites stopping the feed supplement liquid 2 (the nitrogen feed supplement) and replacing it with an industrial smoke supplement of 15-30 g/L (p. 1, last ¶).
Applicant’s arguments are unpersuasive and the rejection set forth above addresses all the limitations of the amended claims.

Claims 1-9, 11, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lananan in view of Wang, Koppe and Kliphuis, 2010 (cite X, PTO-892, 11/21/2018; herein “Kliphuis”) in light of Sullivan et al., 2010 (cite X, PTO-892, 3/2/2020; herein “Sullivan”).
The discussion of Lananan, Wang and Koppe regarding claims 1-9, 21 and 25 set forth in the rejection above is incorporated herein.
Wang teaches supplying the microalgae culture with nutrient streams for an organic carbon source (feed supplement liquid 1), a nitrogen source (feed supplement 3 and NaNO2 (i.e. in the form of alkali nutrient salts) (Wang, p. 3).  Claim 11 recites that the nutrient stream comprises a nitrogen source, a phosphorous source and a carbon source while Wang recites the different sources being separate nutrient streams added to the microalgae culture; however, any order of addition of components to a composition is prima facie obvious absent compelling evidence to the contrary (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by Lananan in view of Wang and Koppe comprising adding the nutrient streams together before adding them to the microalgae culture because any order of addition of components to a composition is prima facie obvious.
Wang doesn’t teach adjusting the pH of the microalgae culture with nitric acid; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang and Koppe wherein the pH of the culture is adjusted with nitric acid as taught by Kliphuis.
Kliphuis teaches using nitric acid to adjust the pH of the culture in methods of culturing the microalgae Chlorella (p. 24, ¶1; p. 49, last ¶; p. 115, ¶2); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang and Koppe where the nutrient stream comprises a nitrogen source, a phosphorous source and a carbon source wherein the nitrogen source is in the form of alkali nutrient prima facie obvious.

Response to Arguments
Applicant does not present arguments specifically drawn to claim 11 and Kliphuis.  The rejection set forth above addresses claim 11.

Claims 1-9, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lananan in view of Wang, Koppe and Hazlebeck et al., US 8262776, issued 9/11/2012 (cite A, PTO-892, 3/2/2020; herein “Hazlebeck”) in light of Sullivan.
The discussion of Lananan, Wang and Koppe regarding claims 1-9, 21 and 25 set forth in the rejection above is incorporated herein.
Wang teaches that the nitrogen salt nutrient stream (i.e. immobilized NOx nutrient stream) can be NOx salts obtained from industrial smoke (i.e. an industrial waste gas) (p. 2, “Summary of the invention”, ¶2; p. 3, step 4; p. 3, next to last ¶; Figs. 5, 6; pp. 5-6, embodiment 4; claims 1 and 4) but doesn’t specifically teach immobilizing the NOx salts from the industrial waste gas containing NOx by a process comprising separating the microalgae suspension to obtain a residual cultivation solution and microalgae; and washing an industrial waste gas using the residual cultivation solution to obtain the NOx immobilized nutrient stream.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Lananan in view of Wang and Koppe wherein the immobilized NOx salts 
Hazlebeck, like Lananan and Wang, teaches methods for cultivating algae (Abst.) wherein, as in Wang, a nitrogen nutrient stream (scrubber solution) containing NOx salts obtained from an industrial waste gas is fed to the algae culture (Abst.; col. 1, ll. 53-58; col. 2, ll. 23-32; col. 4, ll. 1-3; col. 4, ll. 21-24; col. 5, ll. 26-44).  Hazlebeck teaches that the scrubber solution passed through the scrubber to absorb the nutritive pollutants including NOx gases in the waste gas, i.e. the solution that the industrial waste gas is washed with, is recycled residual cultivation solution wherein the algae are separated from the cultivation solution and the residual cultivation solution is sent to the scrubber to absorb (i.e. immobilize) the NOx pollutants and provide them to the algae culture (col. 1, ll. 11-14; col. 2, ll. 10-12; col. 2, ll. 29-32; col. 2, ll. 51-57; col. 3, ll. 7-17; col. 3, ll. 24-28; col. 4, ll. 1-3; col. 4, ll. 21-24; col. 5, ll. 26-44).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Lananan in view of Wang and Koppe wherein the method further comprises separating the microalgae suspension to obtain a residual cultivation solution and microalgae; and washing an industrial waste gas which contains NOx using the residual cultivation solution to obtain the NOx immobilized nutrient stream, because Hazlebeck teaches separating algae from the cultivation solution and using the residual cultivation solution to absorb NOx prima facie obvious.

Response to Arguments
Applicant does not present arguments specifically drawn to claim 22 and Hazlebeck.  The rejection set forth above addresses claim 22.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651